DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
The Applicant contends that the prior art of record fails to teach “determining priorities of the systematic bits based on a shuffling pattern, where in the shuffling pattern is dynamically determined whenever interleaving of the systematic bits is performed.
The Examiner disagrees and asserts that new grounds of rejection are provided, below. In particular, paragraphs [0131]-[0132] on page 11 and Figures 13, 15A, 15B & 16 in Kim clearly suggests determining reliability based priorities of the systematic bits based on a shuffling/permutation pattern, wherein the shuffling/permutation pattern/function is dynamically determined based on code rates whenever interleaving of the systematic bits is performed.  For more details, see the 1 of 3 rejection, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al, (US 20090086849 A1, hereafter referred to as Tsai), Kim et al (US 20030120995 A1, hereafter referred to as Kim) and Hong et al. (US 20070150775 A1, hereafter referred to as Hong).

Rejection of claims 1, 4, 7 and 10:
Tsai, in an analogous art, teaches A communication device comprising an interleaver (Figure 14 in Tsai clearly suggests A communication device comprising an interleaver/Sub-Block Interleaver 318) configured to: write an input bit sequence in a column direction of a memory matrix; and read the written bit sequence in a row direction of the memory matrix, wherein when writing the input bit sequence (claim 6 on page 12 of Tsai teaches a row-column interleaver, in which data is written into a memory array in one direction, i.e., row or column direction, and read out of the memory array in another direction, i.e., column direction, if writing direction is row direction; and, row direction, if writing is column direction), the interleaver is configured to write systematic bits for each row consisting of only the systematic bits in the input bit sequence by determining priorities of the systematic bits based on a predetermined shuffling pattern (paragraph [0067]-[0072] on pages 6-7 in Tsai clearly suggests that interleave or/Sub-Block Interleaver 318 is configured to write systematic bits S312 for each row consisting of only the systematic bits S312 in the input bit sequence 312/314/316 by determining read priorities of the systematic bits S312 based on a predetermined shuffling/Permutation pattern).
In addition, Figure 15 of Tsai clearly suggests a transceiver comprising Channel Encoding device 402 for receiving data bits and for transmitting a bit sequence read from subblock Interleavers 406.
The Examiner would like to point out interleaving by writing data into an array in one direction and reading data out of the array in another direction is one of the most common ways for interleaving data and interleavers that perform such an operation are referred to row-column interleavers.  In addition, the examiner would like to point out that writing in a column direction and reading in a row direction is blatantly obvious since it serves an identical purpose (Note: the Kim teaching reference is an excellent teaching for this particular concept; in particular, paragraphs [0030] & [0141] on pages 4 & 12 and Figures 8A & 11A in Kim teach row and column interleaving whereby data is written into a memory array in one direction and read out of the memory array in another direction; and in addition, Kim teaches that de-interleaving uses all the operations including the original interleave/shuffle pattern of the original interleaver, but in the reverse order to restore the order of the bits to the original order prior to interleaving.
The Abstract in Kim, in an analogous art, clearly suggests an interleave controller for writing an input bit sequence in a 1st direction of a interleave matrix of an interleaver and reading the written input bits sequence from the interleave matrix of an interleaver in a 2nd direction.  In addition, paragraphs [0131]-[0132] on page 11 and Figures 13, 15A, 15B & 16 in Kim clearly suggests determining reliability based priorities of the systematic bits based on a shuffling/permutation pattern, wherein the shuffling/permutation pattern/function is dynamically determined based on code rates whenever interleaving of the systematic bits is performed.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsai with the teachings of Kim by including use of an interleave controller for writing and input bit sequence in a column direction of a interleave matrix of an interleaver and reading by the interleave controller the written input bits sequence in a 2nd direction; and, determining reliability based priorities of the systematic bits based on a shuffling/permutation pattern were in the shuffling/permutation pattern/function is dynamically determined based on code rates whenever interleaving the systematic bits is performed.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an interleave controller for writing and input bit sequence in a column direction of a interleave matrix of an interleaver and reading by the interleave controller the written input bits sequence in a 2nd direction; and, determining reliability based priorities of the systematic bits based on a shuffling/permutation pattern were in the shuffling/permutation pattern/function is dynamically determined based on code rates whenever interleaving the systematic bits is performed would have provided the ability to act adaptively alter interleaving based on encoding rate (paragraphs [0131]-[0132] on page 11 and Figures 13, 15A, 15B & 16 in Kim).
Hong, in an analogous art, teaches an interleaver implemented in memory device using a memory controller (Figure 3 in Hong teaches an interleaver 130 implemented in a memory device 130 using a memory controller 340.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsai and Kim with the teachings of Hong by including use of an interleaver implemented in a memory device using a memory controller.  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that use of an interleaver implemented in a memory device using a memory controller would have improved synchronization between a transmission and reception device (paragraphs [0013]-[0019] on pages 1-2 in Hong).

Rejection to claims 2 and 8:
Figure 14 in Tsai clearly suggests wherein the input bit sequence 312/314/316 has a predetermined redundancy version (RV) index, RV(i) i=1. 2, 3,….

Rejection to claims 3 and 9:
Figure 14 in Tsai clearly suggests that R0) refers to a sub block 318 of systematic bits and that the redundancy elements P! and P2 have a redundancy version RV(i), whereby index i is nonzero; hence, the predetermined RV index for redundancy elements P! and P2 is one of indices i=1. 2, 3,… except index 0.

Rejection of claims 5 and 11:
The Examiner would like to point out interleaving by writing data into an array in one direction and reading data out of the array in another direction is one of the most common ways for interleaving data and interleavers that perform such an operation are referred to row-column interleavers.  In addition, the examiner would like to point out that writing in a column direction and reading in a row direction is blatantly obvious since it serves an identical purpose (Note: the Kim teaching reference is an excellent teaching for this particular concept; in particular, paragraphs [0030] & [0141] on pages 4 & 12 and Figures 8A & 11A in Kim teach row and column interleaving whereby data is written into a memory array in one direction and read out of the memory array in another direction; and in addition, Kim teaches that de-interleaving uses all the operations including the original interleave/shuffle pattern of the original interleaver, but in the reverse order to restore the order of the bits to the original order prior to interleaving.

Rejection of claim 13:
Figure 1 in Tsai.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al, (US 20090086849 A1, hereafter referred to as Tsai), Kim et al (US 20030120995 A1, hereafter referred to as Kim) and Hong et al. (US 20070150775 A1, hereafter referred to as Hong).

Rejection of claims 6 and 12:
Figure 10C in the Kim reference teaches that bits are written in a first direction up to a maximum number of bits and then filled with dummy bits to fit the maximum number of bits into a memory array.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tsai with the teachings of Kim by including writing the input bit sequence in the column direction of the memory matrix until a given maximum column index, moving to a column index of a next row, and continuing the writing..  This combination would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, because one of ordinary skill in the art would have recognized that writing the input bit sequence in the column direction of the memory matrix until a given maximum column index, moving to a column index of a next row, and continuing the writing would have provided rate matched data for a particular transmission data structure (see Figure 10C in Kim).

Cited Prior Arts
US 20100002792 A1 is directed to a transceiver comprising an interleaver implemented in a memory device having a memory controller; and, is a good 103 art.
US 20070150775 A1 is directed to an interleaver implemented in a memory device comprising a memory controller controlling read/write operations for the memory; and, was used in a 103 rejection, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829. The examiner can normally be reached Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112